The finding of the commission on the issue of good faith was an unwarranted exercise of discretion. The determinations of the commission in the only orders made (and those are the only ones subject to review) that respondents failed to establish payment in cash to the seller of 20% of the purchase price, is based on the undisputed and conceded proof. The subsequent reductions of the mortgage in this case cannot be deemed to be part of the cash down payment. (Matter of Brown v. Finkelstein, 275 App. Div. 772.) Nolan, P. J., Carswell, Adel, Sneed and Wenzel, JJ., concur.